                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


JOSEPH DAGGS                                        CIVIL ACTION NO. 2:19-cv-00071

                                                   SECTION M:
VERSUS                                             DISTRICT JUDGE BARRY W. ASHE

                                 DIVISION 2:
GULF OFFSHORE LOGISTICS, LLC, ET MAGISTRATE JUDGE
AL.                              JOSEPH C. WILKINSON, JR.




   GOL, LLC AND REC MARINE LOGISTICS, LLC’S REPLY MEMORANDUM IN
        SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGEMENT


MAY IT PLEASE THE COURT:

       REC Marine Logistics, LLC (“REC Marine”) and GOL, LLC (“GOL”) file this Reply

Memorandum to address arguments made by the plaintiff, Joseph Daggs, in opposition to REC

Marine and GOL’s Motion for Partial Summary Judgment. Plaintiff argues that defendants have

failed to establish all three elements of the McCorpen defense, and that summary judgment is not

appropriate. For the reasons that follow, plaintiff is incorrect.

       1. Intentional Concealment

       Daggs first argues that the intentional concealment prong of McCorpen is not satisfied

because of the use of the word “significantly” in the questionnaire which he completed in

connection with his pre-employment physical for REC Marine. As plaintiff correctly points out,

the questionnaire specifically reads “Circle Y for YES and N for NO if you currently have the

following symptoms or have significantly in the past.” Plaintiff seemingly acknowledges, as he

must, that the intentional concealment prong of McCorpen is an objective inquiry that “neither

necessarily turns on credibility nor requires subjective determination.” Brown v. Parker Drilling
Offshore Corp., 410 F.3d 166, 175 (5th Cir. 2005). “Failure to disclose medical information in an

interview or questionnaire that is obviously designed to elicit such information satisfies the

intentional concealment requirement.” Brown, 410 F.3d at 174 (internal quotation marks and

citations omitted). Despite this, plaintiff claims the word “significantly” introduced an element of

subjectivity into the questionnaire “[leaving] it up to Plaintiff to determine if he subjectively

believed that he had significantly experienced in the past any of the injuries asked about.” 1 It

should be noted that plaintiff does not actually claim that his prior neck and back injuries were not

significant. Rather, he appears to argue solely that the question of whether his prior injuries were

significant must first be decided by the jury before a decision can be made as to whether he

intentionally concealed those prior injuries.

           Plaintiff’s argument is unpersuasive. Louisiana federal courts have repeatedly found the

intentional concealment prong of McCorpen satisfied (including in the summary judgment

context) despite the use of the word “significantly” in a questionnaire. See Hardison v. Abdon

Callais Offshore, LLC, 2012 WL 2878636 (E.D. La. 2012); Wimberly v. Harvey Gulf International

Marine, LLC, 126 F.Supp. 3d 725, 728 (E.D. La. 2015)(wherein the pertinent questionnaire

appears to have contained the exact same language at issue in this case); Billiot v. Cheramie

Marine, LLC, 2010 WL 4702946 (E.D. La. 2010). In fact, in Ladnier v. REC Marine Logistics,

LLC, 2015 WL 3824382, 2015 A.M.C. 1919, 1925, U.S. District Judge Susie Morgan granted

summary judgment to REC Marine based on a medical history questionnaire that was identical to

the one completed by Mr. Daggs in this case. REC Marine also wishes to point out the case of

Owens v. Abdon Callais Offshore, LLC, 2011 WL 3654239 (E.D. La. 2011). Although Owens was

technically decided after a bench trial, its reasoning regarding satisfaction of the intentional



1
    See plaintiff’s Opposition Memorandum, Rec. Doc. 36, p. 3
concealment prong of the McCorpen defense is equally applicable in the summary judgment

context. In Owens the court was faced with a questionnaire containing a prefatory statement

identical to the one completed by the plaintiff herein. In that case, the plaintiff circled “N” for

“injured back/back pain” when asked to “circle Y for YES and N for NO if you currently have the

following symptoms or have significantly in the past.” Owens, 2011 WL 3654239 at *1. The

plaintiff contended that he did not intend to deceive his employer in completing the questionnaire,

claiming that he did not consider his earlier back pain to have been “significant.” In rejecting this

argument, the Court held as follows:

                   The medical records reflect that Owens suffered from back pain for
                   at least two weeks that was serious enough to occasion a visit to the
                   emergency room and that he received prescription medications for
                   his condition. Owens stated at trial that the pain persisted for one
                   and a half to two days after his emergency room visit. Under these
                   circumstances, the Court finds that Owens’s 2006 lower back pain
                   with numbness in his left leg was objectively significant, and,
                   accordingly, that the intentional concealment prong of the
                   McCorpen test has been met.

Owens, 2011 WL 3654239 at *10 (emphasis added). Like the plaintiff in Owens, plaintiff’s prior

injuries and complaints of pain to his neck and back are objectively significant. There is no genuine

issue of fact that plaintiff intentionally concealed his prior injuries from REC Marine. In fact,

Daggs even acknowledged at his deposition that his questionnaire responses were not truthful, and

that he concealed his medical history because he was afraid if he disclosed his prior history he

would not be hired. 2 Clearly plaintiff himself must have deemed his prior injuries significant if he

felt that disclosing such could potentially cause him not to be hired.




2
    See Exhibit J, p. 116, to REC Marine’s Motion for Partial Summary Judgment.
           2. Materiality

           In addressing the materiality prong, plaintiff makes the following statement: “Contrary to

Defendants’ implication, Defendants…did not solely rely on the questionnaire to decide whether

or not to hire Plaintiff.” This statement is rather confusing, as REC Marine has never claimed that

it relied solely on the medical history questionnaire. In fact, the Unsworn Declaration of REC

Marine’s operations manager, which is attached to REC Marine’s Motion for Partial Summary

Judgment, specifically states that “the medical history questionnaire which a potential employee

is required to complete forms part of an overall assessment of whether the potential employee is

physically capable of performing the work of a deckhand.” 3

           Plaintiff’s main argument regarding materiality appears to be that his failure to disclose his

prior medical history was not material to REC Marine’s hiring decision because he passed a

physical evaluation and was able to work for almost one month as a deckhand before his alleged

injury. Unfortunately for plaintiff, this very same argument has been unanimously rejected by the

courts, including the U.S. Fifth Circuit Court of Appeals. Recently, in Wheeler v. Transocean

Offshore USA, Inc., 2017 WL 4402433, *4 (E.D. La. 2017), the court stated as follows:

                   The plaintiff relies heavily on the fact that he passed all physical
                   tests on the day of the examination. This argument is irrelevant. The
                   Fifth Circuit discredited the same argument in Brown when the
                   plaintiff in that case argued that his concealment was not material
                   because he could perform heavy labor for his first few months on
                   the job. [The plaintiff’s employer] based its hiring decision (at least,
                   in part) upon whether the applicant had significant previous medical
                   issues, not solely on whether the applicant could complete difficult
                   manual labor tasks at the time of hiring.

The same result was reached in Wimberly, supra, where the Court wrote:

                    [Wimberly] argues that Harvey Gulf ignored that Wimberly
                    worked for Abdon Callais for a year without incident and that he
                    passed Abdon Callais’s physical examination and physical
3
    See Exhibit L to Motion for Partial Summary Judgment.
                capabilities test. In Brown the Fifth Circuit deemed the same
                argument irrelevant where the plaintiff claimed materiality did not
                exist because he worked the first few months of his job without
                incident. The fact that Wimberly worked under Abdon Callais and
                Harvey Gulf for a year before the accident and passed a physical
                capability test is irrelevant because similar to the defendant in
                Brown, Harvey Gulf based its hiring decision in part upon whether
                applicants experienced prior back and neck trouble, not their ability
                to on the date of their application, complete difficult manual labor
                tasks.

Wimberly, 126 F.Supp. 3d 725, 733 (internal quotations omitted).

       Information is considered material for purposes of the McCorpen defense when “an

employer asks a specific medical question on an application, and…the inquiry is rationally related

to the applicant’s physical ability to perform his job duties.” Brown v. Parker Offshore Drilling

Corp, 410 F.3d at 175. Plaintiff does not dispute that the questions concerning prior back or neck

injuries were rationally related to his physical ability to perform the strenuous work of a deckhand.

Rather he notes that “if a plaintiff shows he would have been hired regardless of whether the

concealment was material, the employer loses on the second prong [of McCorpen].” While this is

a correct statement of law, plaintiff has put forth absolutely no evidence that he would have been

hired had he disclosed his history of low back and neck injuries. It should be noted that once an

employer has established that the concealment was material under the standard set forth above, it

is up to the plaintiff to establish (even on summary judgment) that he would have been hired

anyway if he wants to avoid application of the McCorpen defense. Ladnier, 2015 A.M.C. 1919,

1929. In order to prevail on summary judgment, an employer does not have to show that it would

not have hired an individual had it known of prior injuries or conditions. “Courts in [the Fifth

Circuit] have repeatedly granted summary judgment, dismissing a plaintiff’s claim for

maintenance and cure, when the evidence establishes that full disclosure of the plaintiff’s medical

condition would have prompted his employer to conduct further medical evaluation prior to
making a hiring decision.” White v. Sea Horse Marine, Inc., 2018 WL 3756475, *3 (E.D. La.

2018)(citing Thomas v. Hercules Offshore Servs., LLC, 713 Fed. Appx. 382, 387-88 (5th Cir.

2018)); See also Wimberly, 126 F.Supp. 3d at 733 (finding materiality element satisfied where

defendant’s human resources manager submitted an unsworn declaration stating that he would

have “further inquired about [plaintiff’s] medical history before hiring [him] if he had disclosed

more information about his back and neck problems.”). In Ladnier, supra, Judge Susie Morgan

granted summary judgment to REC Marine finding that the materiality element was satisfied where

the unsworn declaration submitted by REC Marine stated that, had plaintiff fully disclosed his

medical history, “REC Marine would have required further medical information from him,

including prior medical records, and would have required further evidence of his capability of

performing the duties of a vessel captain before a decision was made as to his employability.”

Ladnier, 2015 A.M.C. 1919, 1929. This is essentially the same information contained in the

unsworn declaration submitted in the instant case.

       Plaintiff attempts to assail the unsworn declaration submitted in this case for various

reasons. It should be noted that the unsworn declaration submitted in the instant case is in all

pertinent respects the same as the one which was found sufficient in Ladnier. It was even submitted

by Blaine Russell, the very same person who submitted the unsworn declaration in Ladnier. The

Ladnier unsworn declaration was submitted in 2015, and notes that Russell is the operations

manager for REC Marine. This clearly refutes plaintiff’s contention that there “is no evidence that

Russell was working at REC Marine, much less as its operations manager, at the time plaintiff was

hired.” On the contrary, Russell was the operations manager at REC Marine in 2015 and, as noted

in his most recent declaration, was still the operations manager at REC Marine in 2018 when

plaintiff was hired. His unsworn declaration in this case further notes that it is made upon personal
knowledge of the information set forth therein. Plaintiff’s effort to discredit the declaration is

unavailing.

       3. Causality

       Regarding the causation element, plaintiff cites to an unpublished and non-precedential

decision from the U.S. Court of Appeals for the Eleventh Circuit for the proposition that causation

for purposes of the McCorpen defense cannot be established by simply showing that a previous

injury affected the same body part as the current injury. This directly contradicts what numerous

courts within the Fifth Circuit have held. The Wimberly case discussed above involved a plaintiff

who alleged a current injury of “moderate degenerative disc disease and spondylosis at the L4-5

and L5-S1 levels with central annular tear at both levels…[and] chronic-appearing moderate T12

compression fracture.” Wimberly, 126 F. Supp. 3d at 734-35 (E.D. La. 2015). Prior to the injury

sued upon, the plaintiff’s history of back problems consisted of “lower back pain,” “back pain,”

‘back sprain,” “lower back sprain,” and a diagnosis of an “L1 vertebral body wedge compression

fracture of unknown age.” Wimberly at 734. In finding that causality was established, the court

held that “[w]hile the compression fracture and the reports of back strains are not ‘identical’ to

Wimberly’s current disc injury, the location of his past issues of pain and injuries coincide [with]

the previous injuries to the lower back area.” Id. at 734-35. See also Johnson v. Cenac Towing,

599 F.Supp.2d 721, 728-29 (E.D. La. 2009) (“the McCorpen defense will succeed if the defendant

can prove that the old injury and the new injury affected the same body part.”); Chapman v.

Spartan Offshore Drilling, LLC, 2016 WL 1393490, at *5 (E.D. La. 2016)(“The link between prior

and present injuries does not necessarily need to occur to the exact same vertebrae or tissue but

rather in the same location on the body.”); Kathryn Rae Towing, Inc. v. Buras, 2013 WL 85210,

at *7 (E.D. La. 2013)(finding a causal link on summary judgment where previous diagnoses and
the precise lumbar vertebrae injured were not identical but employee’s complaints to doctors were

quite similar); Weatherford v. Nabors Offshore Corp., 2004 WL 414948, at *3 (E.D. La.

2003)(finding a causal link on summary judgment where plaintiff concealed prior injury to lower

back and instant injury claim included pain in the lower back). Based on the above cases, as well

as many others, plaintiff is simply wrong on the standard governing causation in the McCorpen

context.

         Daggs next claims that “defendants simply listed the previous injuries that [he] reportedly

sustained without ever stating what his current injuries are and comparing the current injuries to

injuries he reportedly suffered previously” 4 It is difficult to see how anyone could make this

statement if they had actually read the Motion for Partial Summary Judgment filed by REC Marine

and GOL. The Motion sets forth in specific detail the injuries with which plaintiff has currently

been diagnosed by his own treating physician as well as those he experienced prior to being hired

by REC Marine. 5 The Motion even devotes separate sections to a discussion of plaintiff’s prior

and current alleged injuries. 6

         Plaintiff then makes a rather curious argument which undersigned counsel has never

encountered. Daggs claims the McCorpen defense fails on the causality prong because defendants

have denied that plaintiff sustained the injuries he is now claiming. Plaintiff notes that the

defendants denied in their Answer that plaintiff sustained the injuries which he alleges in his

Complaint. He goes on to imply that this somehow precludes the defendants from now arguing

that there is a causal connection between his prior injuries and his current alleged injuries. Under

this reasoning, any defendant who wanted to assert a McCorpen defense would first have to admit



4
  Rec. Doc. 36, p. 7.
5
  Rec. Doc. 31-1, pgs. 2-6
6
  Id.
that a plaintiff sustained the injuries claimed in their lawsuit. This would be an absurd result. It is

quite likely that in nearly every case cited in this brief where summary judgment was granted on

the McCorpen defense the defendant also denied in their Answer that the plaintiff suffered the

injuries he or she was claiming. This clearly presents no impediment to the grant of summary

judgment. Defendants are simply arguing that, accepting plaintiff’s allegations of his current

injuries as true, there is a causal connection between those current alleged injuries and his prior

injuries under the applicable legal standard. This is not a novel or strange concept.

                                          CONCLUSION

       For the foregoing reasons, as well as those set forth in the Motion for Partial Summary

Judgment filed by REC Marine and GOL, defendants respectfully request that this Honorable

Court grant summary judgment and dismiss plaintiff’s claim for maintenance and cure, with

prejudice.

                                       Respectfully submitted,


                                       /s/ Kyle A. Khoury
                                       Salvador J. Pusateri, T.A. (#21036)
                                       Kyle A. Khoury (#33216)
                                       PUSATERI, JOHNSTON, GUILLOT &
                                       GREENBAUM
                                       1100 Poydras Street, Suite 2250
                                       New Orleans, LA 70163
                                       Telephone: (504) 620-2500
                                       Facsimile: (504) 620-2510
                                       salvador.pusateri@pjgglaw.com
                                       kyle.khoury@pjgglaw.com
                                       ATTORNEYS FOR REC MARINE LOGISTICS, LLC
                                       AND GOL, LLC
